Citation Nr: 0102694	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  The appellant is the veteran's estranged spouse.

In a November 1996 special apportionment decision, the RO 
granted the appellant a $32.00 monthly apportionment of the 
veteran's benefits (the amount of additional compensation 
benefits the veteran received for a dependent spouse, based 
on his 30 percent disability rating for PTSD).  The next 
month, in December 1996, the evaluation for the veteran's 
PTSD was increased to 50 percent, effective March 1996.  In 
correspondence dated in November 1997 (apparently received by 
the RO in December 1997), the appellant filed a claim for an 
increased apportionment of the veteran's benefit (construed, 
inexplicably, by the RO as a notice of disagreement with the 
amount of her initial award).  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1999 decision in which the RO denied the appellant an 
increased apportionment.  Thereafter, the claims file 
includes documents meeting the requirements for a perfected 
appeal of the matter to the Board.  


REMAND

The Board notes, at the outset, that there is no evidence 
that the veteran has specifically opposed the award of 
apportioned benefits to his estranged spouse.  Nonetheless, 
and contrary to the apparent view of the RO, allowance of the 
appellant's claim could result in a loss of benefits to the 
veteran.; hence, the Board considers this a contested claim, 
and the provisions of 38 U.S.C.A. § 7105A (West 1991) and 38 
C.F.R. §§ 20.500, 20.501, 20.502, 20.503, 20.504 (2000) are 
for application.

In this case, however, there is no indication of record that 
the veteran has been provided with copies of all documents 
pertinent to the appeal (to include the Statement of the Case 
and Supplemental Statement of the Case), or advised of the 
substance of the appellant's appeal.  Such notification is 
required by 38 U.S.C.A. § 7105A (West 1991) and 38 C.F.R. 
§ 20.502 (2000).  The Board also notes that, as the claims 
folder contains an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22), in 
which the veteran named the Disabled American Veterans as his 
representative, that organization must be furnished an 
opportunity to present argument on behalf of the veteran in 
connection with this appeal.

Further, as indicated above, this appeal arises from the 
appellant's 1997 request for an apportionment in excess of 
the $32.00 awarded; however, the most recent financial data 
from the appellant was received in July 1996.  Moreover, no 
financial information pertaining to the veteran is of record.  
Current financial information from both parties is needed to 
fairly and fully adjudicate the claim for increased 
apportionment.  E.g., 38 C.F.R. § 3.451 (2000) (requiring 
consideration of the relative financial hardship of both 
parties in determining the appropriate amount of any special 
apportionment).

For all the foregoing reasons, the Board finds that 
additional action on the instant claim is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be notified of the fact that the 
veteran's wife is requesting an increase 
in the amount of her apportionment of the 
veteran's compensation benefits; and 
provided copies of documents pertinent to 
the appeal, including the Statement of 
the Case and Supplemental Statement of 
the Case (which include recitation of the 
pertinent law and regulations governing 
the claim).  The RO should advise the 
veteran and his representative of the 
substance of the appellant's appeal, and 
allow them a period of 30 days to file a 
brief or argument in answer thereto in 
accordance with 38 U.S.C.A. § 7105A(b) 
(West 1991) and 38 C.F.R. § 20.502 
(2000).

2.  The RO should request that the 
parties provide current financial 
information.  

3.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should again consider the 
appellant's request for an increased 
apportionment of the veteran's 
compensation benefits, in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefits sought by the 
appellant continue to be denied, the RO 
must furnish to her and her 
representative (if any), and the veteran 
and his representative and appropriate 
Supplemental Statement of the Case 
(SSOC), and afford them the appropriate 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


The veteran and the appellant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



